Sedgwick, J.,
delivered the opinion of the Court. This suit is brought on the statute of 1795, c. 74, for the support and regulation of mills ; and the complainant grounds his complaint on the second section of the statute, as if there had been no previous process on that section, relative to the subject matter of the complaint.
The question, arising upon the demurrer, is, whether the complainant has not mistaken his remedy ; whether, in * this case, he ought not to have grounded his com*186plaint on the former judgment, and sought expressly, what is undoubtedly the object of his suit, an increase of damages. And this we are all clearly of opinion ought to have been the case.
In all actions, the allegations of the plaintiff should be so framed, that the proof may conform to them. Now, in this case, the object of the suit is an increase of the damages assessed in the former suit; and the proceedings in the former prosecution are, therefore, material evidence in support of the subsequent action. But these proceedings are not alleged; and, therefore, could not, on a trial, be given in evidence.
It appears to have been the idea of the attorney who instituted this suit, that the provision in the third section of the statute, that a suit commenced, the object of which was an increase or decrease of damages previously assessed, should be “ by the form of process before prescribed,” rendered it necessary, when an increase of damages was sought, that the complaint should be in the same form as was the original complaint. But in this case the complaint forms no part of the process.
The judgment of the Court is, that the plea in bar is sufficient.